

113 S1613 IS: The Credit Access and Inclusion Act
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1613IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Kirk (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to clarify Federal law with respect to reporting full-file alternative data, including positive and negative consumer credit information to consumer reporting agencies by public utility or telecommunications companies, and for other purposes.1.Short titleThis Act may be cited as the
			 The Credit Access and Inclusion
			 Act.2.Full-file alternative data, including positive and negative credit
			 reporting permitted(a)In
			 generalSection 623 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end
			 the following new subsection:(f)Full-File credit
				reporting(1)Rule of
				constructionNothing in this Act, or any regulation or rule
				established pursuant to this Act, shall be construed as to prohibit a person
				from furnishing the following information relating to a consumer to a consumer
				reporting agency:(A)Identifying
				informationA consumer’s full
				name, telephone number, mother’s maiden name, address, zip code, date of birth,
				any generational designation, social security number, or any other similar
				consumer identifiers or combination thereof.(B)Transactions or
				experiencesInformation solely as to transactions or experiences
				between the consumer and the person furnishing the information.(C)Public
				informationPublic record information.(D)Performance of
				consumerThe performance of a consumer making payments under a
				real property lease or pursuant to a contract for a utility or
				telecommunication service.(2)LimitationsInformation
				about a consumer’s usage of any public utility service may be furnished to a
				consumer reporting agency only to the extent that such information relates to
				payment by the consumer for the services of such public utility or other terms
				of the provision of services to the consumer, including any deposit, discount,
				or the conditions for interruption or termination of the services.(3)Utility or
				telecommunication serviceFor purposes of this subsection, the
				term utility or telecommunication service means an entity that
				provides utility services to the public through pipe, wire, landline, wireless,
				cable, or other connected facilities, or radio, electronic, or similar
				transmission (including the extension of such
				facilities)..